Citation Nr: 0618777	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  95-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1964 to August 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1994 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested hearings before a hearing officer and a Veterans 
Law Judge; however, he failed to appear for a personal 
hearing before a hearing officer scheduled in November 1995, 
and also failed to report for a Travel Board hearing 
scheduled in July 2002.  In October 2002, the Board undertook 
evidentiary development under authority then in effect.  In 
July 2003 and June 2005, the case was remanded for additional 
development, including for verification of the veteran's 
alleged stressor and for VA examinations.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as the 
VCAA was enacted after its issuance), a February 2001 letter 
provided certain essential notice prior to the readjudication 
of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  This letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had that was relevant to his claim.  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  While 
he was not advised of the criteria for rating PTSD, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and the decision below does not do so.  Finally, neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA psychological evaluations in March 
2004 and August 2005.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

Service medical records show the veteran complained of 
frequent trouble sleeping in May 1973 and in January 1978.  
He was treated in August 1993 for nervousness and 
sleeplessness.  At a November 1988 annual examination, he 
reported having depression and excessive worry; the examiner 
noted these were job related pressures.  Psychiatric 
evaluation was normal.  The veteran received treatment for 
gastrointestinal problems on the USS Thomas A. Edison in May 
and September 1979.  

On a September 1993 VA social work survey, the veteran noted 
he became more emotionally labile after his first year of 
retirement: he had problems coping, had difficulty with anger 
management, had frequent episodes of tearfulness, was 
sensitive to derogatory remarks made regarding the military 
and Vietnam, and became angry at the people making these 
remarks, sometimes wanting to resort to physical violence 
against them.  He noted vividly remembering friends who died 
in service.  The veteran reported he served as an advisor to 
the Vietnamese Navy in 1970, living with the Vietnamese and 
going on maneuvers with them for weeks at a time for at least 
ten months.  He feared for his life every moment because he 
knew about thirty percent of the Vietnamese around him was 
Vietcong.  He reported feeling guilty, having intrusive 
thoughts, and seeing vibrant pictures in his mind of a 
Vietnamese Navy friend who he was sure was killed because of 
his close association with the U. S. government after the 
North Vietnamese captured Saigon.  He also reported that 
during a nuclear drill the nuclear submarine he was serving 
on was accidentally flooded.  The submarine was going down at 
a steep angle with the depth gauges spinning out of control 
and he thought he was going to die.  He reported his symptoms 
of poor sleep with occasional bad dreams, an overdeveloped 
startle response, and occasional flashbacks with images so 
vivid they appeared surreal had become more severe over the 
past six months.

A January 1994 addendum to the social work survey noted the 
submarine the veteran was on that flooded in 1979 was the USS 
Thomas A. Edison.  

A March 1994 record from the veteran's Vocational 
Rehabilitation file notes the veteran was seeing a private 
counselor for a nervous condition believed to be PTSD.

April through October 1994 VA treatment records note the 
veteran complained of nightmares, anger, and weeping.  The 
diagnosis was depressive neuroses with PTSD ruled out as a 
possible diagnosis.  It was noted that treatment with Paxil 
had improved the veteran's mood.  

November 1994 through April 1995 VA treatment records note 
the veteran had been treated there for several months for 
"PTSD symptoms (flashbacks and nightmares) and depression 
symptoms (depressed mood and crying)".  A January 1995 
record reports the only PTSD symptoms the veteran suffered 
from were flashbacks and nightmares; he did not complain of 
hopelessness or irritability and had no suicidal or homicidal 
ideations.  A March 1995 record reported a diagnosis of 
PTSD/depression but noted the veteran had no new complaints 
of PTSD symptoms. 

On March 2004 VA psychological evaluation by D. G., Ph.D., 
the veteran reported the flooding incident on the USS Thomas 
A. Edison when he "almost died" and noted that since the 
incident, he had not gone skin diving and did not really want 
to be near the ocean.  The examiner noted he did not 
extensively question the veteran about this incident because 
"neither his current symptom report nor psychological 
testing suggested the existence of symptoms consistent with a 
PTSD diagnosis."  The veteran noted he had been working as a 
psychiatric nurse for the last five years and that he had not 
lost any time at work because of his psychiatric symptoms.  
He stated he saw a VA psychiatrist about six times in 1994 
and was treated with an antidepressant, but did not continue 
taking it; he had not received any treatment since then for 
depression or anxiety problems.  He believed his mental and 
emotional states were under good control and that his main 
problems were irritability, angry outbursts, and 
unpredictable episodes of tearfulness.  The veteran did not 
have symptoms suggesting he reexperienced trauma or a 
heightened physiological arousal that could be linked to his 
military service.  The results of three psychological 
assessment tests did not "suggest the existence of any 
particular psychiatric disorder and clearly argue[d] against 
a PTSD diagnosis."  The Axis I diagnosis was "depressive 
disorder [not otherwise specified] - [t]ransient episodes of 
irritability and unpredictable tearfulness that have no clear 
link to his military experiences."  The examiner noted he 
had fully reviewed the claims file prior to meeting with the 
veteran and provided the following opinion:

At the time of the assessment, the veteran 
reported transient problems controlling anger and 
unpredictable episodes of tearfulness in 
situations that evoked strong emotion.  He did not 
report symptoms that would suggest a current 
diagnosis of PTSD.  He is successfully employed as 
a psychiatric nurse and has lost time on the job 
only due to physical illness.  He is not taking 
medications nor is he being treated for 
depression, anxiety or any other psychiatric 
disorder.  In retrospect, the symptoms reported 
approximately ten years ago are more consistent 
with an adjustment disorder or a single depressive 
episode that has since resolved.

A September 2004 reply from the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) to the RO's request 
for stressor verification stated that deck logs from the USS 
Thomas A. Edison showed a flooding occurred on July 31, 
1979.

On August 2005 VA psychological evaluation (in accordance 
with the June 2005 Board remand), with K. C., Ph.D., the 
veteran noted he had not received any mental health 
treatment since the March 2004 VA examination.  He admitted 
to periods of depression, mainly because of his physical 
health and some issues relating to his military service.  He 
reported having crying spells about once or twice a month 
that lasted for a few minutes and were related to certain 
songs or television shows that reminded him of his service 
in Vietnam.  He occasionally had intrusive thoughts about 
the flooding of the submarine, but noted that it was "not a 
big deal."  He avoided almost all water activities, 
including scuba diving, because of the submarine flooding 
incident and also because of his weakened physical state 
secondary to his medical problems of pulmonary fibrosis.  He 
also avoided being around people who had anti-military 
sentiments and would not watch war movies or television 
shows.  About once a month, he had dreams about his military 
experiences that would awaken him.  He said he had more PTSD 
symptoms in the months and years immediately following the 
flooding incidents, but they had improved with time.  
Psychological testing revealed no significant pathology and 
noted the elevated scores from his personality assessment 
test related to somatic concern and depression.  The 
examiner did not provide an Axis I diagnosis and gave the 
following opinion:

[The veteran] did express some symptoms of 
depression and [PTSD], neither was severe enough 
to meet the diagnostic criteria for either 
disorder.  As he acknowledged, the symptoms of 
PTSD that he has experienced secondary to both his 
duty in Vietnam and the flooding incident about 
the submarine have improved with time, and he 
considers the adjustment he has made in his life 
style to be relatively insignificant.  He is able 
to work full time and has an enjoyable home life.  
He remains quite loyal to the military after his 
28 year career and does become upset when people 
express what he considers to be ignorant and anti-
military opinions, but this is not uncommon for 
retired military personnel.  It does not appear 
that the symptoms of depression or PTSD he does 
experience are significantly impacting his life at 
this point.  

A May 2006 statement from the veteran's representative 
argues the August 2005 VA examination lacked "the scientific 
basis needed to buttress the conclusions reached," so the 
Board should assign them limited probative value, and should 
remand because the examination report did not contain 
sufficient detail to decide the veteran's case.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Both the March 2004 and August 2005 VA examiners 
noted the veteran had some PTSD related symptoms, mainly 
nightmares and anger, but that he did not meet the full DSM-
IV diagnostic criteria for the disease.  The August 2005 
examiner did not provide an Axis I diagnosis, while the March 
2004 examiner provided a diagnosis of depressive disorder not 
otherwise specified.  The veteran's representative has argued 
the August 2005 VA examination was not adequate because it 
did not provide sufficient detail.  However, the VA 
examiner's report reflects a thorough review of the claims 
file, extensive questioning of the veteran regarding the 
effect of his verified in-service stressor, elicitation of 
his symptoms (and notation of those shown in the record), 
psychological testing, a statement that the veteran's 
symptoms did not meet the diagnostic criteria for PTSD, and 
an explanation of the rationale for the opinion.  While 
November 1994 through April 1995 VA treatment records show 
diagnoses of PTSD, there is no indication these diagnoses 
were based on DSM-IV criteria or on any psychological 
testing.  [Notably, when the veteran reported the same 
symptoms between April and October 1994, VA treatment 
providers ruled out PTSD as a diagnosis.]  While the 
veteran's stressor of being on a nuclear submarine that 
flooded in 1979 has been verified, what is critically 
significant, and dispositive in this appeal, is that the 
claims file contains no competent (medical) evidence of a 
diagnosis of PTSD.  

Without a medical diagnosis of the disability for which 
service connection is sought, there is no valid claim of 
service connection.  See Brammer, supra.  Accordingly, the 
preponderance of the evidence is against this claim and it 
must be denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


